          Case 2:19-bk-19146-WB                   Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56                                       Desc
                                                   Main Document    Page 1 of 21


                                                                                                                                                  ~




 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &         FOR COURT USE ONLY
 Email Address
 Wayne Abb
 Nussbaum APC
 27489 Agoura Rd., Ste 102
 Agoura Hills, CA 91301




 □     Individual appearing without attorney
       Attorney for: Danco Inc.
 181
                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION                                        G
                                                                            I
 In re:                                                                         CASE NO.: 2:19-BK-19146-WB
                                                                                CHAPTER: 11
                                                                                                                     El
 COREY DEMON SIMS
                                                                                DECLARATION OF RON PERLSTEIN

                                                                                RE: DEFAULT UNDER ADEQUATE
                                                                                PROTECTION ORDER; REQUEST FOR ENTRY
                                                                                OF ORDER GRANTING RELIEF FROM STAY

                                                                                DATE: 11/5/2020
                                                                                TIME:
                                                                                COURTROOM: 1375
                                                                                PLACE: 255 E. Temple Street, Los Angeles, CA 90012


                                                              Debtor(s).
                                                                                                                                                  -

I, (print name of declarant), Ron Perlstein                                                                                    - declare as follows:

1. I have personal knowledge of the matters set forth in this declaration and, if called upon to testify, I could and would
   testify competently hereto. I am over 18 years of age.

2. On 01/24/2020 the court entered an order conditioning continuation of the automatic stay in the above-entitled
   bankruptcy case on the performance by the Debtor of certain obligations for the benefit of (name of Movant)
   Danco Inc.
   _____________________________________________________________                (Adequate Protection Order). A true
   and correct copy of the Adequate Protection Order is attached hereto as Exhibit “A.”

3. I have knowledge regarding the Debtor’s performance (or lack of performance) under the terms of the Adequate
   Protection Order because (specify): Debtor did not make the monthly payment ordered in the Adequate
   Protection Agreement.               Proptect


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                        F 4001-1.DEC.DEFAULT.ADEQ
Case 2:19-bk-19146-WB   Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56   Desc
                         Main Document    Page 2 of 21
   Case 2:19-bk-19146-WB   Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56   Desc
                            Main Document    Page 3 of 21



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                EXHIBIT A


100141443
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                 11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                   Main
                                   MainDocument
                                        Document PagePage42of
                                                            of21
                                                               8

     Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
     Nos., State Bar No. & Email Address

     Ure Law Firm
                th
     800 West 6 Street, Suite 940
     Los Angeles, CA 90017
     213-202-6070 Fax: 213-202-6075
     Thomas B. Ure, SBN 170492
     tom@urelawfirm.com




     [2'J Attorney for Me'lilnt Debtor
     □ Movant appearing without an attorney

                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:19-bk-19146-WB
                                                                               CHAPTER: 11
 COREY DEMON SIMS
                                                                                         ORDER GRANTING MOTION FOR
                                                                                         RELIEF FROM THE AUTOMATIC
                                                                                          STAY UNDER 11 U.S.C. § 362
                                                                                              (REAL PROPERTY)

                                                                               DATE: January 14, 2020
                                                                               TIME: 10:00 a.m.
                                                                               COURTROOM: 1375
                                                                               PLACE: 255 E. Temple Street, Los Angeles, CA 90012


                                                                Debtor(s).

 Movant: DANCO INC



1.     The Motion was:          12:J   Opposed        D    Unopposed           D    Settled by stipulation




           This fonn is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 1                                         F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                 11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                   Main
                                   MainDocument
                                        Document PagePage53of
                                                            of21
                                                               8
2.   The Motion affects the following real property (Property):

     Properly #1
     Street address:               3246 Euclid Ave
     Unit/suite number:
     City, state, zip code:        Lynwood. CA 90262

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California

     D See attached page.
     Property #2
     Street address:              19323 Lavy Ct.
     Unit/suite number:
     City, state, zip code:       Tarzana. CA 91356

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California


     D See attached page.
     Property #3
     Street address:              1320 West 53rd St.
     Unit/suite number:
     City, state, zip code:       Los Angeles. CA 90037

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California


     D See attached page.

3.   The Motion is granted under:
     a.    □ 11 U.S.C. § 362(d)(1)
     b.    □ 11 U.S.C. § 362(d)(2)
     c.    □ 11 U.S.C. § 362(d)(3)

     d.    D     11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)   D   The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                     secured creditor or court approval; and/or
           (2)   D   Multiple bankruptcy cases affecting the Property.
          (3)    D   The court D makes D does not make D cannot make
                     a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case
             Case2:19-bk-19146-WB
                  2:19-bk-19146-WB Doc
                                   Doc140
                                       61 Filed
                                            Filed01/17/20
                                                 11/05/20 Entered
                                                           Entered01/17/20
                                                                  11/05/2013:47:46
                                                                           09:31:56 Desc
                                                                                    Desc
                                    Main
                                    MainDocument
                                         Document PagePage64of
                                                             of21
                                                                8
                  liens in real property shall accept any certified copy of this order for indexing and recording.

4.    D      As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.     D    Terminated as to the Debtor and the Debtor's bankruptcy estate.
      b.     D    Modified or conditioned as set forth in Exhibit A to this order.
      c.     D    Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                  remedies regarding the Property do not constitute a violation of the stay.

5.    D      Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
             applicable non bankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
             estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.    D      Movant must not conduct a foreclosure sale of the Property before (date) _ _ _ __


7.    C2l    The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
             contained within this order.


8.    D      In chapter 13 cases, the trustee must not make any further payments on account of Movant's secured claim after
             entry of this order. The secured portion of Movant's claim is deemed withdrawn upon entry of this order without
             prejudice to Movant's right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
             the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant's
             secured claim after entry of this order.

9.    D      The co-debtor stay of 11 U.S.C. '§ 1201 (a} or§ 1301 (a) is terminated, modified or annulled as to the co-debtor, as
             to the same terms and conditions as to the Debtor.

10.   D      The 14-day stay as provided in FRBP 4001 (a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                   Main
                                           Filed01/17/20
                                   MainDocument
                                                11/05/20 Entered
                                        Document Page
                                                          Entered01/17/20
                                                     Page75of
                                                            of21
                                                               8
                                                                 11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
                                                                                                                                                   I
14.   D      A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
             of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
15.   D      This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
             180 days, so that no further automatic stay shall arise in that case as to the Property.
16.   D      This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
             interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
17.   D     This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
18.   D      Other (specify):




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page4                                          F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                 11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                   Main
                                   MainDocument
                                        Document PagePage86of
                                                            of21
                                                               8

                                         ADEQUATE PROTECTION AGREEMENT
                                  (This attachment is the continuation page for paragraph 7 of this order.)

The stay remains in effect subject to the following terms and conditions:

1.   D      The Debtor tendered payments at the hearing in the amount of$ _ _ _ _ _ _ __

2.   IZl    The Debtor must make regular monthly payments in the amount of $1.129.85 commencing (date) 02/01/2020.
            The amount of these payments may be subject to change under the terms of the parties· original agreements. All
            payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following
            address:

            Danco Inc.
            24 76 Overland Ave .. #203
            Los Angeles. CA 90064

3.   D     The Debtor must cure the postpetition default computed through _ _ _ _ _ in the sum of
           $_ _ _ _ _ _ _ _ as follows:


     a.     D    In equal monthly installments of$ _ _ _ _ _ _ _ _ each commencing (date)_ _ _ _ _ and
                 continuing thereafter through and including (date) _ _ _ __

     b.     □    By paying the sum of $                                     on or before (date)

     C.
            □    By paying the sum of$                                      on or before (date)

     d.
            □    By paying the sum of$                                     on or before (date)

     e.
            □    Other (specify):



4.   [:gJ The Debtor must maintain insurance coverage on the Property and must remain current on all taxes that fall due
           postpetition with regard to the Property.

5.   D     The Debtor must file a disclosure statement and plan on or before (date) _ _ _ __
           The disclosure statement must be approved on or before (date) _ _ _ __
           The plan must be confirmed on or before (date) _ _ _ __

6.   [:gJ Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
           Agreement. Movant must serve written notice of default to the Debtor and the Debtor"s attorney. if any. If the
           Debtor fails to cure the default within 14 days after service of such written notice:

     a.    D    The stay automatically terminates without further notice. hearing or order.
     b.    [:gJ Movant may file and serve a declaration under penalty of perjury specifying the default. together with a
                proposed order terminating the stay. which the court may grant without further notice or hearing.
     c.    D    The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
     d.    D    The Movant may move for relief from the stay on regular notice.

7.   [:gJ Notwithstanding anything contained in this Adequate Protection Agreement to the contrary. the Debtor shall be
           entitled to a maximum of (number) three (3) notices of default and opportunities to cure pursuant to the
           preceding paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this
           order and has been served with this number of notices of default. Movant is relieved of any obligation to serve
           additional notices of default or to provide additional opportunities to cure. If an event of default occurs thereafter.
           Movant will be entitled. without first serving a notice of default or providing the Debtor with an opportunity to cure.
           to file and serve a declaration under penalty of perjury setting forth in detail the Debtor"s failures to perform under



           This form is mandatory. It has been approved for use by the Unlted States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page5                                          F 4001-1.RFS.RP.ORDER
                                                                                                                                                 i
          Case
          Case2:19-bk-19146-WB
               2:19-bk-19146-WB Doc
                                Doc140
                                    61 Filed
                                         Filed01/17/20
                                              11/05/20 Entered
                                                        Entered01/17/20
                                                               11/05/2013:47:46
                                                                        09:31:56 Desc
                                                                                 Desc                                                            I
                                                                                                                                                 I-
                                 Main
                                 MainDocument
                                      Document PagePage97of
                                                          of21
                                                             8                                                                                   I



            this Adequate Protection Agreement, together with a proposed order terminating the stay, which the court may
            enter without further notice or hearing.

8.    ~ This Adequate Protection Agreement is binding only during the pendency of this bankruptcy case. If, at any time,
           the stay is terminated with respect to the Property by court order or by operation of law, this Adequate Protection
           Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable
           nonbankruptcy law against the Property and/or against the Debtor.

9.    D    If Movant obtains relief from stay based on the Debtor's defaults under this Adequate Protection Agreement, the
           order granting such relief will contain a waiver of the 14-day stay as provided in FRBP 4001 (a)(3).

10. ~ Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights
      or remedies to which Movant would otherwise have been entitled under applicable non bankruptcy law.

11.   D    Other (specify):




          This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page6                                          F 4001-1.RFS.RP.ORDER
        Case
        Case2:19-bk-19146-WB
             2:19-bk-19146-WB Doc
                              Doc140
                                  61 Filed
                                       Filed01/17/20
                                            11/05/20 Entered
                                                      Entered01/17/20
                                                              11/05/2013:47:46
                                                                      09:31:56 Desc
                                                                               Desc
                              Main
                               MainDocument
                                    Document PagePage10
                                                      8 of 8
                                                           21



                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE RE MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 1/17/2020 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:


ATTORNEY FOR CREDITOR Kelly M Kaufmann bknotice@mccarthyholthus.com,
kraftery@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Mark S Krause bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
ATTORNEY FOR U.S. TRUSTEE Dare Law dare.law@usdoj.gov
ATTORNEY FOR CREDITOR Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
U.S. TRUSTEE United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR DEBTOR Thomas B Ure tbuesq@aol.com,
urelawfirm@jubileebk.net;tom@ecf.courtdrive.eom
                                                                                        D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On 1/17/2020      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

United States Bankruptcy Court
Honorable Julia W. Brand
255 E. Temple Street, Suite 1382/ Courtroom 1375
Los Angeles, CA 90012

                                                                                        D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _ _, I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing lo such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                        D Service Information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 1/17/2020                   Yolanda Sgeura                                                   -"/s:::.i...:Yc...:o:::la"'n"'d"'a--'S'-'e""g"'u-'-'ra'---------------
Date                         Printed Name                                                       Signature




                  This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                                Page 2            F 9021-1.2.BK.NOTICE.LODGMENT
   Case 2:19-bk-19146-WB   Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56   Desc
                           Main Document    Page 11 of 21



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                EXHIBIT B


100141443
Case 2:19-bk-19146-WB        Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56                Desc
                             Main Document    Page 12 of 21


27489 Agoura Rd Ste 102
Agoura Hills, California 91301-2419
Tel 818.660.1919 | Fax 818.864.3241                                     NUSSBAUM
www.nussbaumapc.com                                                     -----APC


                                                                           Via Mail & E-mail


February 10, 2020

Ure Law Firm

Thomas B. Ure
800 West 6th Street, Suite 940
Los Angeles, CA 90017
urelawfirm@jubileebk.net


Re: Default in APA Agreement for Bk case No. 2:19-bk-19146-WB, Corey Demon Sims


This notice is given by the undersigned on behalf of Creditor Danco, INC as to Notice of Default
in accordance with the attached ordered Adequate Protection Agreement (“Agreement”). As of
the date hereof, Debtor has failed to cure such payments set for in the Agreement. Default began
on 02/02/2020.

       TOTAL DEFAULT AMOUNT: $1,129.85

You are hereby notified such amount(s) must be paid within fourteen (14) days after service of
this notice. Your failure to do so can lead to a court proceeding against you to enforce Movant’s
rights under the Agreement.



Please contact us at (818) 660-1919 if you have any questions.


__________________________
Wayne Abb
Nussbaum APC
           Case
           Case2:19-bk-19146-WB
                2:19-bk-19146-WB Doc
                                 Doc140
                                     61 Filed
                                          Filed01/17/20
                                               11/05/20 Entered
                                                         Entered01/17/20
                                                                 11/05/2013:47:46
                                                                         09:31:56 Desc
                                                                                  Desc
                                 Main
                                  MainDocument
                                       Document PagePage13
                                                         1 of 8
                                                              21

Attorney or Party Name, Address, Telephone and FAX Nos., State Bar No. &            FOR COURT USE ONLY
Email Address
Thomas B. Ure
800 West 6th Street., Suite 940
Los Angeles, CA 90017
213-202-6070 Fax: 213-202-6075
California State Bar Number: 170492 CA
tom@urelawfirm.com




D Individual appearing without attorney
iJi Attornev for Debtor
                                                        UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA
In re:                                                                CASE NO.: 2:19-bk-19146-WB
                                                                      CHAPTER: 11
             Corey Demon Sims

                                                                                   NOTICE OF LODGMENT OF ORDER IN
                                                                                   BANKRUPTCY CASE RE: (title of motion 1):
                                                                                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11
                                                                                   u.s.c. § 362
                                                                     Debtor/s)


PLEASE TAKE NOTE that the order titled Order Granting Motion For Relief From The Automatic Stay Under 11 U.S.C. §_
362 was lodged on (date)1/17/2020     and is attached. This order relates to the motion which is docket
number -46
         --




1   Please abbreviate if title cannot fit into text field.
                      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                                    Page 1            F 9021-1.2.BK.NOTICE.LODGMENT
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                  11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                  Main
                                   MainDocument
                                        Document PagePage14
                                                          2 of 8
                                                               21

     Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
     Nos., State Bar No. & Email Address

     Ure Law Firm
                th
     800 West 6 Street, Suite 940
     Los Angeles, CA 90017
     213-202-6070 Fax: 213-202-6075
     Thomas B. Ure, SBN 170492
     tom@urelawfirm.com




     [2'J Attorney for Me'lilnt Debtor
     □ Movant appearing without an attorney

                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:19-bk-19146-WB
                                                                               CHAPTER: 11
 COREY DEMON SIMS
                                                                                         ORDER GRANTING MOTION FOR
                                                                                         RELIEF FROM THE AUTOMATIC
                                                                                          STAY UNDER 11 U.S.C. § 362
                                                                                              (REAL PROPERTY)

                                                                               DATE: January 14, 2020
                                                                               TIME: 10:00 a.m.
                                                                               COURTROOM: 1375
                                                                               PLACE: 255 E. Temple Street, Los Angeles, CA 90012


                                                                Debtor(s).

 Movant: DANCO INC



1.     The Motion was:          12:J   Opposed        D    Unopposed           D    Settled by stipulation




           This fonn is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 1                                         F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                  11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                  Main
                                   MainDocument
                                        Document PagePage15
                                                          3 of 8
                                                               21
2.   The Motion affects the following real property (Property):

     Properly #1
     Street address:               3246 Euclid Ave
     Unit/suite number:
     City, state, zip code:        Lynwood. CA 90262

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California

     D See attached page.
     Property #2
     Street address:              19323 Lavy Ct.
     Unit/suite number:
     City, state, zip code:       Tarzana. CA 91356

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California


     D See attached page.
     Property #3
     Street address:              1320 West 53rd St.
     Unit/suite number:
     City, state, zip code:       Los Angeles. CA 90037

     Legal description or document recording number (including county of recording):

     20140340441, Los Angeles County, California


     D See attached page.

3.   The Motion is granted under:
     a.    □ 11 U.S.C. § 362(d)(1)
     b.    □ 11 U.S.C. § 362(d)(2)
     c.    □ 11 U.S.C. § 362(d)(3)

     d.    D     11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)   D   The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                     secured creditor or court approval; and/or
           (2)   D   Multiple bankruptcy cases affecting the Property.
          (3)    D   The court D makes D does not make D cannot make
                     a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case
             Case2:19-bk-19146-WB
                  2:19-bk-19146-WB Doc
                                   Doc140
                                       61 Filed
                                            Filed01/17/20
                                                 11/05/20 Entered
                                                           Entered01/17/20
                                                                   11/05/2013:47:46
                                                                           09:31:56 Desc
                                                                                    Desc
                                   Main
                                    MainDocument
                                         Document PagePage16
                                                           4 of 8
                                                                21
                  liens in real property shall accept any certified copy of this order for indexing and recording.

4.    D      As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.     D    Terminated as to the Debtor and the Debtor's bankruptcy estate.
      b.     D    Modified or conditioned as set forth in Exhibit A to this order.
      c.     D    Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                  remedies regarding the Property do not constitute a violation of the stay.

5.    D      Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
             applicable non bankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
             estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.    D      Movant must not conduct a foreclosure sale of the Property before (date) _ _ _ __


7.    C2l    The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
             contained within this order.


8.    D      In chapter 13 cases, the trustee must not make any further payments on account of Movant's secured claim after
             entry of this order. The secured portion of Movant's claim is deemed withdrawn upon entry of this order without
             prejudice to Movant's right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
             the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant's
             secured claim after entry of this order.

9.    D      The co-debtor stay of 11 U.S.C. '§ 1201 (a} or§ 1301 (a) is terminated, modified or annulled as to the co-debtor, as
             to the same terms and conditions as to the Debtor.

10.   D      The 14-day stay as provided in FRBP 4001 (a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                  Main
                                      61 Filed
                                           Filed01/17/20
                                   MainDocument
                                                11/05/20 Entered
                                        Document Page
                                                          Entered01/17/20
                                                     Page17
                                                          5 of 8
                                                               21
                                                                  11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
                                                                                                                                                   I
14.   D      A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
             of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
15.   D      This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
             180 days, so that no further automatic stay shall arise in that case as to the Property.
16.   D      This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
             interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
17.   D     This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)    D    without further notice.
      (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                  nonbankruptcy law.
18.   D      Other (specify):




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page4                                          F 4001-1.RFS.RP.ORDER
            Case
            Case2:19-bk-19146-WB
                 2:19-bk-19146-WB Doc
                                  Doc140
                                      61 Filed
                                           Filed01/17/20
                                                11/05/20 Entered
                                                          Entered01/17/20
                                                                  11/05/2013:47:46
                                                                          09:31:56 Desc
                                                                                   Desc
                                  Main
                                   MainDocument
                                        Document PagePage18
                                                          6 of 8
                                                               21

                                         ADEQUATE PROTECTION AGREEMENT
                                  (This attachment is the continuation page for paragraph 7 of this order.)

The stay remains in effect subject to the following terms and conditions:

1.   D      The Debtor tendered payments at the hearing in the amount of$ _ _ _ _ _ _ __

2.   IZl    The Debtor must make regular monthly payments in the amount of $1.129.85 commencing (date) 02/01/2020.
            The amount of these payments may be subject to change under the terms of the parties· original agreements. All
            payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following
            address:

            Danco Inc.
            24 76 Overland Ave .. #203
            Los Angeles. CA 90064

3.   D     The Debtor must cure the postpetition default computed through _ _ _ _ _ in the sum of
           $_ _ _ _ _ _ _ _ as follows:


     a.     D    In equal monthly installments of$ _ _ _ _ _ _ _ _ each commencing (date)_ _ _ _ _ and
                 continuing thereafter through and including (date) _ _ _ __

     b.     □    By paying the sum of $                                     on or before (date)

     C.
            □    By paying the sum of$                                      on or before (date)

     d.
            □    By paying the sum of$                                     on or before (date)

     e.
            □    Other (specify):



4.   [:gJ The Debtor must maintain insurance coverage on the Property and must remain current on all taxes that fall due
           postpetition with regard to the Property.

5.   D     The Debtor must file a disclosure statement and plan on or before (date) _ _ _ __
           The disclosure statement must be approved on or before (date) _ _ _ __
           The plan must be confirmed on or before (date) _ _ _ __

6.   [:gJ Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
           Agreement. Movant must serve written notice of default to the Debtor and the Debtor"s attorney. if any. If the
           Debtor fails to cure the default within 14 days after service of such written notice:

     a.    D    The stay automatically terminates without further notice. hearing or order.
     b.    [:gJ Movant may file and serve a declaration under penalty of perjury specifying the default. together with a
                proposed order terminating the stay. which the court may grant without further notice or hearing.
     c.    D    The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
     d.    D    The Movant may move for relief from the stay on regular notice.

7.   [:gJ Notwithstanding anything contained in this Adequate Protection Agreement to the contrary. the Debtor shall be
           entitled to a maximum of (number) three (3) notices of default and opportunities to cure pursuant to the
           preceding paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this
           order and has been served with this number of notices of default. Movant is relieved of any obligation to serve
           additional notices of default or to provide additional opportunities to cure. If an event of default occurs thereafter.
           Movant will be entitled. without first serving a notice of default or providing the Debtor with an opportunity to cure.
           to file and serve a declaration under penalty of perjury setting forth in detail the Debtor"s failures to perform under



           This form is mandatory. It has been approved for use by the Unlted States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page5                                          F 4001-1.RFS.RP.ORDER
                                                                                                                                                 i
          Case
          Case2:19-bk-19146-WB
               2:19-bk-19146-WB Doc
                                Doc140
                                    61 Filed
                                         Filed01/17/20
                                              11/05/20 Entered
                                                        Entered01/17/20
                                                                11/05/2013:47:46
                                                                        09:31:56 Desc
                                                                                 Desc                                                            I
                                                                                                                                                 I-
                                Main
                                 MainDocument
                                      Document PagePage19
                                                        7 of 8
                                                             21                                                                                  I



            this Adequate Protection Agreement, together with a proposed order terminating the stay, which the court may
            enter without further notice or hearing.

8.    ~ This Adequate Protection Agreement is binding only during the pendency of this bankruptcy case. If, at any time,
           the stay is terminated with respect to the Property by court order or by operation of law, this Adequate Protection
           Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable
           nonbankruptcy law against the Property and/or against the Debtor.

9.    D    If Movant obtains relief from stay based on the Debtor's defaults under this Adequate Protection Agreement, the
           order granting such relief will contain a waiver of the 14-day stay as provided in FRBP 4001 (a)(3).

10. ~ Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights
      or remedies to which Movant would otherwise have been entitled under applicable non bankruptcy law.

11.   D    Other (specify):




          This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page6                                          F 4001-1.RFS.RP.ORDER
        Case
        Case2:19-bk-19146-WB
             2:19-bk-19146-WB Doc
                              Doc140
                                  61 Filed
                                       Filed01/17/20
                                            11/05/20 Entered
                                                      Entered01/17/20
                                                              11/05/2013:47:46
                                                                      09:31:56 Desc
                                                                               Desc
                              Main
                               MainDocument
                                    Document PagePage20
                                                      8 of 8
                                                           21



                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE RE MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 1/17/2020 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:


ATTORNEY FOR CREDITOR Kelly M Kaufmann bknotice@mccarthyholthus.com,
kraftery@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Mark S Krause bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
ATTORNEY FOR U.S. TRUSTEE Dare Law dare.law@usdoj.gov
ATTORNEY FOR CREDITOR Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
U.S. TRUSTEE United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR DEBTOR Thomas B Ure tbuesq@aol.com,
urelawfirm@jubileebk.net;tom@ecf.courtdrive.eom
                                                                                        D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On 1/17/2020      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

United States Bankruptcy Court
Honorable Julia W. Brand
255 E. Temple Street, Suite 1382/ Courtroom 1375
Los Angeles, CA 90012

                                                                                        D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _ _, I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing lo such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.



                                                                                        D Service Information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 1/17/2020                   Yolanda Sgeura                                                   -"/s:::.i...:Yc...:o:::la"'n"'d"'a--'S'-'e""g"'u-'-'ra'---------------
Date                         Printed Name                                                       Signature




                  This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


December 2012                                                                Page 2            F 9021-1.2.BK.NOTICE.LODGMENT
       Case 2:19-bk-19146-WB                    Doc 140 Filed 11/05/20 Entered 11/05/20 09:31:56                                       Desc
                                                Main Document    Page 21 of 21



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 27489 Agoura Rd., Ste 102, Agoura Hills, CA 91301


A true and correct copy of the foregoing document entitled: DECLARATION OF Ron Perlstein
                                                    RE: DEFAULT UNDER ADEQUATE PROTECTION ORDER;
REQUEST FOR ENTRY OF ORDER GRANTING RELIEF FROM STAY will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/05/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
  Dare Law Trusteee - dare.law@usdoj.gov




                                                                                    □     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                    □     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/05/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Thomas Ure - Ure Law Firm - 800 West 6th Street, Ste. 940, Los Angeles, CA 90017
Corey Demon Sims - 7136 Glasgow Ave., Los Angeles, CA 90045




                                                                                    □     Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/05/2020        Shauna Wilcox
 Date                     Printed Name                                                        Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                           F 4001-1.DEC.DEFAULT.ADEQ
